DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray (US 20080269644) as in view of Thomson et al. (US 9633433).
Considering claim 1, Ray teaches a performance scanning system (200, Fig.9) for use in analyzing and predicting the physical performance of an athlete ([0052] collecting and analyzing strength tests of an athlete), the performance scanning system comprising: 
a computer system having a processor (46) and memory (database) (Fig.4A-B, [0050]); 
a data storage device (database) in communication with said computer system (46, Fig.5), wherein said data storage device includes reference data (Fig.4A-B, [0050]; 
one or more scanning devices (sensors 50 and 52, 54 and 56, and 58 and 60, can include a laser beam detection circuit, Fig.5-6) in communication with said computer system and operates to scan and obtain collected data of one or more features ([0050], [0051]-[0052] collecting and analyzing strength tests of an athlete 242 on a weight apparatus 244. The data processor 46, for example a portable or handheld computer, provides control and data storage and analysis for the system 200. For precise strength measurements, the system 200 includes one or more force sensor(s) 250 and one or more displacement sensor(s) 252 for determining 
wherein the computer system then operates to compare said scanned parameters (characteristic data of the athletes) with said reference data (other athletes) to make a physical determination of the athlete ([0010] data associated with another comparable athlete or data based on statistical analysis of multiple athletes, [0050], [0092]-[0093] comparing measured and predicted glidepath data with other athletes, including on a statistical percentile basis as shown in glidepath percentile comparison graph 1550. Similarly, the comparative analysis module for 72 also includes algorithms for comparing one or more specific athletes with selected athlete 42, for example elite athlete A and elite athlete B as shown in the athlete comparison graph 1600 in FIG. 12E) and predicting the physical performance of the athlete ([0087] algorithms that predict present or future performance of a particular athlete 42 for specific sports, and specific team positions).
Ray does not clearly teach scanned parameters of one or more surface features.
Thomson teaches scanned parameters of one or more surface features (col.11, lines 8-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Thomson to Ray to provide specific points of interest along the injury can be selected and using the display of the history window the user can determine the history of the injury by looking at the changes over time of a 
Considering claims 2, 15, Ray and Thomson further teach wherein said physical determination indicates the likelihood that the athlete's physical performance level is impaired (Thomson: col.14, lines 4-65).
Considering claims 3, 16, Ray and Thomson further teach wherein said physical determination indicates the likelihood that the athlete's physical performance level will deteriorate after a calculated amount of time (Thomson: col.14, lines 4-65).
Considering claims 4, 17, Ray and Thomson further teach wherein said physical determination indicates if the athlete is physically at a condition to maximize an athlete's athletic performance level (Ray: [0007], [0089]).
Considering claim 8, Ray and Thomson further teach one or more performance devices that operate to obtain performance parameters of an athlete and stores said performance parameters in said data storage device and wherein said computer system operates to use said performance parameters and said scanned surface parameters to make a correlation between said performance parameters and said scanned surface parameters (Ray: [0050], [0092]-[0093]).
Considering claims 5, 18, Ray and Thomson further teach wherein said physical determination indicates if the athlete is physically at a condition that increases the possibility of injury to the athlete (Thomson: col.12, line 11 to col.13, line 67, operate can align such surface markers or data with deep data obtained by the system, thus aiding the physician or trainer in watching for the development of abnormal changes, both surface and deep, that can indicate incipient problems or tissue injury. For example, a baseball pitcher's elbow or shoulder could be 
Considering claims 6, 19, Ray and Thomson further teach wherein said reference data includes baseline parameters of surface features of a portion of the athlete prior to the athlete engaging in an athletic activity (Thomson: col.13, line 37 to col. 14, lines 65).
Considering claim 7, Ray and Thomson further teach wherein said reference data includes baseline parameters of surface features of a portion of the athlete taken at different time periods while the athlete is engaging in a physical activity (Thomson: col.12, lines 37-41).
Considering claim 9, Ray and Thomson further teach a deep scanning system that operates to obtain deep scanning parameters, wherein said computer system operates to correlate said deep scanning parameters with said surface parameters and said performance parameters and makes a physical determination that indicates the likelihood that the athlete's athletic performance level has been impaired or likely to be impaired within a predetermined amount of time (Thomson: col.13, line 37 to col. 14, lines 65).
Considering claim 10, Ray and Thomson further teach wherein said surface parameters are weighted in accordance with their impact on athletic performance level or an athlete's likelihood of sustaining injury (Thomson: col.13, line 37 to col. 14, lines 65, surface features include the color, temperature, texture, size, shape, spatial dimensions, contour, curvature, softness, roughness, shininess/gloss, infrared signature, electrical vectors/flux, magnetic field strength/vector/flux, dynamic rebound, spatial phase characteristics, measurements derived 
Considering claims 11, 14, Ray and Thomson further teach wherein computer system operates to make a recommendation based on said physical determination (Ray: [0005], [0054], [0089]).
Considering claim 12, Ray teaches performance scanning system for use in analyzing and predicting the physical performance of an athlete, the performance scanning system comprising: 
a computer system in communication with an analysis software module; 
a data storage device having reference data; 
a scanning component having one or more scanning devices (sensors 50 and 52, 54 and 56, and 58 and 60, can include a laser beam detection circuit, Fig.5-6) in communication with said computer system and operates to obtain collected data, wherein said collected data includes scanned parameters of a feature ([0050], [0051]-[0052] collecting and analyzing strength tests of an athlete 242 on a weight apparatus 244. The data processor 46, for example a portable or handheld computer, provides control and data storage and analysis for the system 200. For precise strength measurements, the system 200 includes one or more force sensor(s) 250 and one or more displacement sensor(s) 252 for determining parameters such as force, displacement, velocity, acceleration, and jerk), wherein said collected data include scanned parameters of one or more surface features of an athlete ([0051]-[0052] collecting and analyzing strength tests of an athlete, [0093]); 
wherein said analysis software module operates to compare said collected data with said reference data ([0010] data associated with another comparable athlete or data based on 
Ray does not clearly teach scanned parameters of one or more surface features.
Thomson teaches scanned parameters of one or more surface features (col.11, lines 8-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Thomson to Ray to provide specific points of interest along the injury can be selected and using the display of the history window the user can determine the history of the injury by looking at the changes over time of a scanned parameter. By comparing the history of the injury with medical treatment, the user can determine if various treatments are or are not effective.
Considering claim 13, wherein said scanning component includes a deep scanning system that operates to obtain deep scanning parameters; and wherein said analysis software module operates to use said deep scanning parameters and said scanned parameters to make a physical determination of the athlete (Thomson: col.12, line 11 to col.13, line 67).



Considering claim 20, Ray teaches a performance scanning system for use in analyzing and predicting the physical performance of an athlete, the performance scanning system comprising: 
a computer system in communication with an analysis software module (Fig.4A-B, [0050]); 
a data storage device having reference data (Fig.4A-B, [0050]); 
a scanning component having one or more scanning devices (sensors 50 and 52, 54 and 56, and 58 and 60, can include a laser beam detection circuit, Fig.5-6) in communication with said computer system and operates to obtain collected data, wherein said collected data includes scanned parameters of a feature and having scanning system that operates to obtain scanning parameters ([0050], [0051]-[0052] collecting and analyzing strength tests of an athlete 242 on a weight apparatus 244. The data processor 46, for example a portable or handheld computer, provides control and data storage and analysis for the system 200. For precise strength measurements, the system 200 includes one or more force sensor(s) 250 and one or more displacement sensor(s) 252 for determining parameters such as force, displacement, velocity, acceleration, and jerk, [0093]); 
wherein said analysis software module operates to compare said collected data with said reference data and said scanning parameters and creates a physical determination (characteristic data of the athletes) with said reference data (other athletes) to make a physical determination of the athlete ([0010] data associated with another comparable athlete or data based on statistical analysis of multiple athletes, [0050], [0092]-[0093] comparing measured and predicted glidepath data with other athletes, including on a statistical percentile basis as shown in glidepath 
Ray does not clearly teach deep scanning system that operates to obtain deep scanned parameters of one or more surface features; wherein said physical determination indicates one or more of the following: the likelihood that the athlete's physical performance level is impaired, the likelihood that the athlete's physical performance level will deteriorate after a calculated amount of time, if the athlete is physically at a condition to maximize an athlete's athletic performance level, and if the athlete is physically at a condition that increases the possibility of injury to the athlete.
Thomson teaches deep scanning system that operates to obtain deep scanned parameters of one or more surface features (col.11, lines 8-18); wherein said physical determination indicates one or more of the following: the likelihood that the athlete's physical performance level is impaired, the likelihood that the athlete's physical performance level will deteriorate after a calculated amount of time (col.13, line 37 to col. 14, lines 65), if the athlete is physically at a condition to maximize an athlete's athletic performance level, and if the athlete is physically at a condition that increases the possibility of injury to the athlete (col.12, line 11 to col.13, line 67: physician or trainer in watching for the development of abnormal changes, both surface and deep, that can indicate incipient problems or tissue injury. For example, a baseball 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Thomson to Ray to provide specific points of interest along the injury can be selected and using the display of the history window the user can determine the history of the injury by looking at the changes over time of a scanned parameter. By comparing the history of the injury with medical treatment, the user can determine if various treatments are or are not effective.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923. The examiner can normally be reached 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/Primary Examiner, Art Unit 2641